Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 2, 6-11, 15-18, 20 are allowable over the prior art.  As to claims 1 and 18, the closest prior art of record is found in Udaka (US 20150311445) in view of Zambounis (US 5725651) and Morse (Boron Subphthalocyanines as Organic Electronic Materials).  A full discussion of these references is found in the previous office action.  The combination of references teaches the conversion element as claimed but fails to teach the limitations of the claims in combination with a requirement of an amount, based on volume, of the first quinacridone derivative and the second quinacridone derivative being greater than an amount, based on volume, of the subphthalocyanine derivative.  In fact, the prior art teaches aggregation or spot formation inhibited when subPC is less than the combination of two quinacridones.  Therefore, there is nothing in the prior art that would have motivated a skilled artisan to modify the prior art of record to arrive at the instant invention without undue experimentation and/or improper hindsight.  Claims 2, 6-11, 15-17, and 20 depend from these independent claims and are allowable, at least, by virtue of their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNON M GARDNER whose telephone number is (571)270-5270. The examiner can normally be reached Monday-Friday 5:00am-7:00am; 9:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 571.272.1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHANNON M GARDNER/Primary Examiner, Art Unit 1726